                               UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON


    JESSICA W., 1

                      Plaintiff,
                                                                     Case No. 3: l 8-cv-00930-JO
           V.
                                                                     OPINION AND ORDER
    COMMISSIONER,
    Social Security Administration,


                      Defendant.


JONES, Judge:

          Jessica W. (Plaintiff) seeks judicial review of the final decision by the Commissioner of

Social Security (Commissioner) denying her applications for disability insurance benefits and

Supplemental Security Income (SSI) under Titles II and XVI of the Social Security Act (the

Act). This court has jurisdiction to review the Commissioner's decision pursuant to 42 U.S.C. §

405(g). Because the Commissioner's decision is not supported by substantial evidence, I

REVERSE and REMAND for further proceedings.

                                      STANDARD OF REVIEW

          The reviewing court must affirm the Commissioner's decision ifit is based on proper

legal standards and supported by substantial evidence in the record. 42 U.S.C. § 405(g); Lewis v.


1
 In the interest ofprivaey, this Opinion and Order uses only the first name and the initial of the last name
of the non-governmental party or patties in this ease. Where applicable, this opinion uses the same
designation for a non-governmental patty's immediate family member(s).


Page I - OPINION AND ORDER
Astrue, 498 F.3d 909, 911 (9th Cir. 2007). This court must weigh the evidence that supports and

detracts from the ALJ's conclusion and '"may not affirm simply by isolating a specific quantum

of supporting evidence."' Garrison v. Colvin, 759 F.3d 995, 1009-10 (9th Cir. 2014) (quoting

Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007)). When the evidence is susceptible

to more than one rational interpretation, the court must uphold the Commissioner's decision if it

is "supported by inferences reasonably drawn from the record." Tommasetti v. Astrue, 533 F.3d

1035, 1038 (9th Cir. 2008) (citation omitted). The reviewing court may not affirm the

Commissioner's decision based on a ground that the agency did not invoke in making its

decision. Stout v. Comm 'r, 454 F.3d 1050, 1054 (9th Cir. 2006).

         THE ALJ'S FINDINGS ON THE FIVE-STEP SEQUENTIAL INQUIRY

       The Act defines "disability" as the "inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months." 42 U.S.C. § 423(d)(l)(A). To determine whether a claimant is disabled, the

ALJ uses a five-step sequential inquiry. See 20 C.F.R. §§ 404.1520, 416.920; Lounsburry v.

Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006).

       Here, at step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since July 14, 2014, the alleged onset date. Tr. 15. The ALJ found that Plaintiff met the

insured status requirements of the Act through December 31, 2019. Tr. 15.

       At step two, the ALJ found Plaintiff had the severe impairments of multi-level spine

disorder, residuals of left shoulder and arm injury, respiratory disorder, attention deficit disorder

(ADD), post-traumatic stress disorder (PTSD), anxiety, depressive or bipolar disorder, and

substance use disorder. Tr. 15.




Page 2 - OPINION AND ORDER
       At step three, the ALJ found Plaintiff did not have an impairment or combination of

impairments that met or medically equaled a listed impairment. Tr. 15. The ALJ then assessed

Plaintiff's residual functional capacity (RFC), finding Plaintiff could perform a modified range

of light work, able to lift no more than 20 pounds at a time, with frequent lifting or carrying of

objects weighing up to 10 pounds. Tr. 18. She could stand, walk, or sit for 6 hours each per day.

She could not climb ladders or scaffolding, and could only "occasionally perform all other

postural nonexertional limitations." Tr. 18. She could not reach above her shoulders with either

arm. She could not be "required to operate a commercial motor vehicle." Tr. 18. She could

only occasionally be exposed to dust, gas, heat, cold, or humidity. Because of her mental

impairments, she could only occasionally interact with supervisors and coworkers, and could

have only "superficial or incidental contact with the public, such as sharing common areas like

hallways and elevators." Tr. 18. Plaintiff could "understand, remember, and carry out no more

than simple instructions," and could work only in a "routine work setting." Tr. 18. Plaintiff

could "concentrate, persist, and maintain pace within such an environment so long as there is no

assembly-line production." Tr. 18.

       At step four, the ALJ found Plaintiff could not perform her past relevant work as a

waitress, barista, and medical assistant because "all three jobs require greater than simple,

unskilled work; they carry varying levels of productivity requirements; and they also require

significant interaction with the public." Tr. 23.

       At step five, the burden of production shifts from the claimant to the Commissioner.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001) ); 20 C.F.R. §§ 404.1560(c)(2),

416.960(c)(2) (agency is "responsible for providing evidence that demonstrates that other work

exists in significant numbers in the national economy that [the claimant] can do"). The




Page 3 - OPINION AND ORDER
Commissioner must present evidence that the claimant can perform other work that exists in

significant numbers in the national economy, considering the claimant's RFC, age, education,

and work experience. Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir. 1999).

       Here, based on the testimony of a vocational expe1i, the ALJ found Plaintiff could

perform occupations that exist in significant numbers in the national economy, including

photocopy machine operator and office helper/assistant. Tr. 24. The ALJ therefore found

Plaintiff was not disabled from the alleged onset date in 2014 through the date of the decision in

2017. Tr. 25.

                                             DISCUSSION

I. The ALJ's Assessment of Kristopher Smith's Opinion

        A. Smith's Opinion

        Kristopher Smith, M.A., was Plaintiffs primary mental health care provider for about a

year from 2015 through summer 2016. Tr. 23. Because Plaintiff lived in an isolated area,

Clatsop Behavioral Health, where Smith worked, was the only readily available mental health

treatment provider covered by Plaintiff's insurance. Tr. 46-47 (statement of Plaintiffs attorney

at hearing).

        In July 2016, Smith completed a form describing Plaintiffs mental impairments, and

wrote a nairntive summary to support his findings. Tr. 657-62. Smith stated that Plaintiff

suffered from PTSD and major depressive disorder. Tr. 661. Smith found Plaintiff "markedly

limited" in her abilities "to maintain attention and concentration for extended periods," "to make

simple work-related decisions," "to sustain an ordinary routine without special supervision," "to

complete a normal work day and work week without interruptions from psychologically based

symptoms and to perform at a consistent pace without an unreasonable number and length of rest




Page 4 - OPINION AND ORDER
periods," "to accept instructions and to respond appropriately to criticism from supervisors," "to

get along with co-workers or peers without distracting them or exhibiting behavioral extremes,"

and "to respond appropriately to changes in the work setting." Tr. 658-59. The form defined

"markedly limited" as precluding "the ability to perform the activity on a 'regular and continuing

basis."' Tr. 657. Smith found that Plaintiff was "moderately limited" in her abilities "to

remember locations and work-like procedures," "to understand and remember very sh01i and

simple instructions," and "to maintain socially appropriate behavior." Tr. 658-59. The form

defined "moderately limited" as precluding the performance of a function on a regular and

continuing basis. Tr. 657.

       Smith also found that Plaintiff had "marked" limitations in the activities of daily living,

social functioning, and maintaining concentration. Tr. 660. The form defined "marked" as

"more than moderate but less than extreme." Tr. 659. Smith stated that Plaintiff had suffered

four or more episodes of decompensation because of her mental impairments, each episode of

extended duration. Tr. 660.

       With the fo1m, Smith included a hand-written statement explaining his findings:

       Jessica suffers from Posttraumatic Stress Disorder and Major Depressive Disorder. She
       has been seen for over a year for management of her symptoms. She experiences and has
       been directly observed with suicidal ideation throughout the 2015-16 year. She has acted
       on her ideations which resulted in the need for immediate medical attention. She
       experiences depressed mood most of the day, nearly every day, and has been observed to
       be sad and tearful. She has a diminished ability to think and concentrate and
       indecisiveness. The Patient Health Questionnaire (PHQ 9) has been completed numerous
       times over the past year with results indicating the maximum or near maximum score for
       symptoms of depression and suicidal thought.

Tr. 661.

Ill

II I




Page 5 - OPINION AND ORDER
        B. Discussion

        The ALJ gave little weight to Smith's opinion, finding that Smith had relied "almost

exclusively on the claimant's anecdotal claims, which are not consistent with the record," and

that "claimant's actual functioning appears more independent and stable than his assessment

would allow." Tr. 23. The ALJ found that Smith's hand-written statement explaining his

findings "is of little evidentiary value because it is not very legible." Tr. 23.

        I conclude that substantial evidence does not support the ALJ's decision to give little

weight to Smith's opinions. First, I reject the ALJ's finding that Smith's hand-written statement

was "not very legible." The copy of Smith's statement in the record, which I quoted above in its

entirety, is legible, with only two or three words that are at first difficult to read but decipherable

in context.

        By ignoring Smith's report as illegible, the ALJ failed in his duty to resolve ambiguities

and conflicts in the medical evidence. See Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir.

1989). Smith's report directly contradicts the ALJ's finding that Smith relied "almost

exclusively on [Plaintiffs] anecdotal claims."2 In the report, Smith states that Plaintiff"has been

directly observed" with suicidal ideation and "to be sad and tearful." Tr. 661. Smith also stated

that Plaintiff had "acted on her ideations" resulting in "the need for immediate medical

attention." Tr. 661. The record supports Smith's statements. See Tr. 552 (April 22, 2015 report

of Steven Blackthorne, M.D., noting Plaintiffs admission to emergency room for self-mutilation

of her left forearm and stating Plaintiff was apparently "express[ing] her emotional pain" rather




2 If a treating provider's opinions are based "to a large extent" on a claimant's self-reports and not on
clinical evidence, and the ALJ finds the claimant not credible, the ALJ may discount the treating
provider's opinion. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008).


Page 6 - OPINION AND ORDER
than attempting suicide); Tr. 457 (July 2014 report of Kimberly Capp, D.O., stating that Plaintiff

was "depressed, crying tlu-oughout the exam").

       The ALJ stated that he gave little weight to Smith's opinions in part because the ALJ

found Plaintiffs "actual functioning appears more independent and stable than his assessment

would allow." The ALJ did not cite specific examples of Plaintiffs functioning. The ALJ did

find that Plaintiffs ability "to still attend a great many medical appointments reflects good social

interaction with medical and mental health providers" even though she had "isolated herself' and

"failed to follow through with counseling in 2014 through mid 2015." Tr. 17. In rejecting a

similar finding for lack of specificity, this court stated, "As to evidence in the record showing

that Plaintiff interacted well with other medical providers, the ALJ does not cite to any specific

provider or any specific interaction. The Ninth Circuit has made clear that courts may not take a

general finding ... and comb the administrative record to find specific conflicts." Walker v.

Comm'r, No. 3:15-cv-01239-HZ, 2016 WL 3436411, at *5 (D. Or. June 15, 2016) (citing

Burrell v. Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014)). I conclude that the ALJ's reasons for

discounting Smith's opinions are not supp01ied by substantial evidence.

       I note that under the regulations in effect when Plaintiff applied for benefits, Smith, who

is not a physician, was not an "acceptable medical source." See 20 C.F.R. § 404.1527(±)

(governing evaluation of opinion evidence for claims filed before March 27, 2017); Ghanim v.

Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014) (acceptable medical sources are generally limited to

physicians and other qualified specialists). Only an "acceptable medical source" may diagnose

and establish a medical impairment. See Garrison, 759 F.3d at 1013-14. Here, however,

acceptable medical sources diagnosed Plaintiffs PTSD and depression. Tr. 455 (July 2014

report of Kimberly Capp, D.O, diagnosing "PTSD with recent decline into depression"); Tr. 674-




Page 7 - OPINION AND ORDER
75 (May 2016 report of Sylvia Park, M.D., diagnosing PTSD and moderate recurrent major

depression). In his role as an "other source," Smith may provide evidence on the severity of

Plaintiff's mental impairments and how they affect her ability to work.

          Plaintiff's reliance on an "other source" such as Smith is not unusual because claimants

often lack the resources to obtain health care from acceptable medical sources. In Social

Security Rule (SSR) 06-3p, 3 the Commissioner explained,

          With the growth of managed health care in recent years and the emphasis on containing
          medical costs, medical sources who are not "acceptable medical sources," such as nurse
          practitioners, physician assistants, and licensed clinical social workers, have increasingly
          assumed a greater percentage of the treatment and evaluation functions previously
          handled primarily by physicians and psychologists. Opinions from these medical
          sources, who are not technically deemed "acceptable medical sources" under our rules,
          are important and should be evaluated on key issues such as impairment severity and
          functional effects, along with the other relevant evidence in the file.

SSR 06-03p, 2006 WL 2329939, at *3.

          When evaluating opinions from other medical sources like Smith, SSR 06-3p advised

ALJs to use the same guidelines applicable to opinions from acceptable medical sources. SSR

06-03p, 2006 WL 2329939, at *4 -*5. "For example, it may be appropriate to give more weight

to the opinion of a medical source who is not an 'acceptable medical source' ifhe or she has seen

the individual more often than the treating source and has provided better supporting evidence

and a better explanation for his or her opinion." SSR 06-03p, 2006 WL 2329939, at *5. The

Ninth Circuit has noted in providing mental health treatment, psychiatrists often rely on other

medical sources to "manage the provision of psychiatric medication, receiving reports from the

medical sources providing 'hands-on' treatment, without seeing the patient with any regularity."

Benton ex rel. Benton v. Barnhart, 331 F.3d 1030, 1035 (9th Cir. 2003). Similarly, the Sixth




3   SSR 06-3p was rescinded by 82 Fed. Reg, 15263-01 (Mar. 27, 2017).


Page 8 - OPINION AND ORDER
Circuit has noted that "many unemployed disability applicants receive treatment at clinics that

render care to low income patients by providing mental health treatment through such

counselors. The practical realities of treatment for those seeking disability benefits underscores

the importance of addressing the opinion of a mental health counselor as a valid 'other source'

providing ongoing care." Cole v. Astrue, 661 F.3d 931,939 n.4 (6th Cir. 2011). Courts have

criticized ALJs for failing to consider the opinions of other medical sources. See, e.g., Kohler v.

Astrue, 546 F.3d 260, 268-69 (2d Cir. 2008) (ALJ failed to consider opinion of nurse practitioner

who was "the only medical professional available" to claimant in "very rural" area) (Sotomayor,

J.). Because Smith was Plaintiffs primary mental health provider during 2015-16, and his

evaluation is the most detailed in the record for that period, the ALJ's failure to consider Smith's

opinions is a harmful e1Tor.

II. Remand for Further Proceedings or an Award of Benefits

       When the comi finds that the ALJ has committed a harmful e1rnr, the comi may modify

or reverse the Commissioner's decision '"with or without remanding the case for a rehearing."'

Garrison, 759 F.3d at 1019 (quoting 42 U.S.C. § 405(g)). "[T]he proper course, except in rare

circumstances, is to remand to the agency for additional investigation or explanation." Benecke

v. Barnhart, 379 F.3d 587,595 (9th Cir. 2004) (quotation marks and citations omitted).

       To determine whether to remand for further proceedings or an immediate award of

benefits, the Ninth Circuit uses "a three-part credit-as-true standard, each part of which must be

satisfied in order for a comi to remand to an ALJ with instructions to calculate and award

benefits." Garrison, 759 F.3d at 1020. The court first determines whether the '"ALJ has failed

to provide legally sufficient reasons for rejecting evidence, whether claimant testimony or

medical opinion."' Treichler v. Comm 'r, 775 F.3d 1090, 1100-01 (9th Cir. 2014) (quoting




Page 9 - OPINION AND ORDER
Garrison, 759 F.3d at I 020). Second, if the ALJ has en-ed, the court should determine whether

the record has been fully developed, whether outstanding issues must be resolved before

determining disability, and whether further administrative hearings would be useful. Id at 110 I.

Third, if the court concludes "that no outstanding issues remain and fu1ther proceedings would

not be useful," the comt may "find the relevant testimony credible as a matter of law" and

"determine whether the record, taken as a whole, leaves not the slightest unce1tainty as to the

outcome of the proceeding." Id (citations, quotation marks, and brackets omitted). Even if a

plaintiff satisfies the three-pait test, the court retains discretion to remand for further proceedings

if the record as a whole creates "serious doubt as to whether the claimant is, in fact, disabled."

Garrison, 759 F.3d at 1021.

       Here, Plaintiff meets the first requirement of the credit-as-true test because the ALJ made

a harmful legal error by improperly giving little weight to Smith's report. But Plaintiff has not

satisfied the second part of the test because outstanding issues remain to be resolved regarding

the extent of Plaintiffs mental impairments and their effect on Plaintiffs ability to function in a

competitive job. When, as here, the Commissioner has a duty to further develop the record, the

ALJ may keep the record open, submit questions to physicians, or order consultative

exaininations. Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001); 20 C.F.R. §§

404.1519a, 416.919a (regulations authorizing Commissioner to purchase consultative

examination). Here, on remand, the ALJ shall consider Smith's opinions, keep the record open

for either patty to submit supplemental evidence, and obtain a psychological evaluation of

Plaintiff by an independent mental health provider.




Page 10 - OPINION AND ORDER
                                       CONCLUSION

       The decision of the Commissioner is REVERSED and REMANDED for further

proceedings consistent with this Opinion and Order.

       IT IS SO ORDERED.

                                    DATED January ;)~2020.




                                                      Robert E. ~11es
                                                      United States District Judge




Page 11 - OPINION AND ORDER
